Citation Nr: 1201373	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-33 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability did not have its onset during service, is not causally related to any incident in service, and did not manifest to a compensable degree within one year of service. 

2.  The Veteran's bilateral knee disability did not have its onset during service, is not causally related to any incident in service, and did not manifest to a compensable degree within one year of service. 


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A bilateral knee disability was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2007.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims and to provide testimony.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the March 2007 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has not been afforded a VA examination in conjunction with his bilateral knee claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the bilateral knee disability, the Board finds that a VA examination is not warranted because the evidence of record demonstrates no chronic bilateral knee disability in service, nothing for years, and no indication that the claimed disability is related to service, other than the Veteran's own conclusory generalized lay statements suggesting a nexus between the bilateral knee disability and service, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Veteran was afforded a VA examination in August 2007 with regard to the right shoulder disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2007 VA examination is adequate upon which to base a decision.  Specifically, the August 2007 VA examination report sets forth detailed examination findings, including detailed opinion and rationale.  Additionally, the August 2007 VA examiner noted the pertinent medical history, as well as the Veteran's history and complaints.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that additional examination or opinion is not necessary.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board may, however, weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Right Shoulder

Factual Background & Analysis

The Veteran filed a claim for a right shoulder disability in February 2007.  

A service Report of Medical Examination dated in February 1966 for enlistment purposes reflects no findings related to a right shoulder disability.  A Report of Medical History dated in February 1966 for enlistment purposes reflects that the Veteran checked the 'no' box for painful or trick shoulder or elbow.  Service treatment records dated in April 1966 reflect that the Veteran was assessed with a subcoracoid dislocation of the right shoulder.  Post-reduction film revealed adequate reduction of this dislocation.  There was no fracture or acromioclavicular (AC) separation noted.  There are no other service treatment records related to a right shoulder disability.  

The first post-service treatment records for the Veteran's right shoulder is a November 2004 VA outpatient treatment record which reflects that the Veteran was assessed with partial right shoulder rotator cuff tear.  

Private treatment records from Dr. Sheila Mohammed and Dr. Charles Grant dated in July 2006 note that a history of present illnesses reflects that the Veteran reported low back pain and osteoarthritis of both knees.  The Veteran reported that his past medical history was significant for hypertension, hyperglycemia, gastroesophageal reflux disease, obesity, asymptomatic premature ventricular contraction, hyperlipidemia, and vitamin B12 deficiency.  At that time, no reference was made to a prior right shoulder problem.  Physical examination revealed no right shoulder disability.  

The Veteran underwent a VA examination in August 2007.  He reported that the right shoulder has gotten progressively worse since the April 1966 injury.  

Following physical examination, the examiner referred to March 2001 MRI findings and diagnosed partial tear of the right supraspinatus tendon and degenerative changes in the AC joint and humeral head.  The examiner opined that the Veteran's current right shoulder condition is less likely as not caused by or the result of his military service or in-service right shoulder dislocation in April 1966.  The examiner noted that the Veteran received treatment for the condition during service and the right shoulder X-ray showed adequate reduction, no fracture, or AC separation.  The examiner stated that there is no objective evidence to support a claim that the Veteran had a chronic right shoulder condition during active service.  The examiner reasoned that there is no objective data to support that the Veteran's right shoulder condition is caused by or related to the in-service right shoulder injury.  

A November 2008 letter by Mr. J.P., the Veteran's former co-worker, reflects that Mr. J.P. stated that the Veteran complained of shoulder problems since 1972.  Mr. J.P. stated that he was discussing the status of the Veteran's claim with the Veteran and that the Veteran did not know that Mr. J.P. was writing the letter until Mr. J.P. mailed it to him.  Mr. J.P.'s memory may have been influenced by the communication from the Veteran contemporaneous to the November 2008 letter which tends to reduce the reliability of his statements as to the Veteran's complaints of shoulder problems since 1972.  Additionally, the fact that the Veteran identified a serious of medical complaints to Dr. Mohammed and Dr. Grant in 2006 without mentioning a right shoulder disability would tend to weigh against a finding of continuity of symptomatology.  Hence, this letter is afforded minimal probative weight.  

As noted above, there are no service treatment records related to a right shoulder disability following the April 1966 injury, which tends to suggest there was no chronic right shoulder disability.

Next, post-service evidence does not reflect right shoulder symptomatology for many years after service discharge.  The post-service medical evidence does not reflect complaints or treatment related to the right shoulder disability for many years following active service.  The Board emphasizes the multi-year gap between the right shoulder injury in service and subsequent reported symptoms related to a right shoulder disability following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a right shoulder disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the right shoulder after he was discharged from the service.  The Veteran is competent to report symptoms, however, the Board finds the Veteran's statements regarding his right shoulder not to be credible.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right shoulder disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the claims file contains no treatment records related to a right shoulder disability until the Veteran was assessed with partial right shoulder rotator cuff tear in 2004, and the August 2007 VA examination report stated that a right shoulder condition was noted on a 2001 MRI.  Moreover, in July 2006, the Veteran complained of low back pain and osteoarthritis of both knees and reported that his past medical history was significant for hypertension, hyperglycemia, gastroesophageal reflux disease, obesity, asymptomatic premature ventricular contraction, hyperlipidemia, and vitamin B12 deficiency.  The Board finds that had the Veteran been suffering from a right shoulder disability since service, he would have most likely mentioned it in July 2006 when he complained of low back pain and osteoarthritis of both knees and reported that his past medical history was significant for hypertension, hyperglycemia, gastroesophageal reflux disease, obesity, asymptomatic premature ventricular contraction, hyperlipidemia, and vitamin B12 deficiency.  However, the Veteran contends that his right shoulder disability was injured during service and has continued since separation from service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds the current recollections and statements in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service. 

Although the Veteran is certainly competent to testify as to symptoms such as right shoulder pain, which are non-medical in nature, he is not competent to render a medical diagnosis of a right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the continuity of his right shoulder disability have already been found not credible.  The Board has also considered the Veteran's own lay statements to the effect that a right shoulder disability is causally related to service.  However, the Veteran is not competent to provide a medical nexus opinion between a right shoulder disability and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).

The competent evidence of record on the question of causation consists of the August 2007 VA examination opinion.  The Board believes it significant that the August 2007 VA examiner opined that the right shoulder disability was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

There is also no basis to grant service connection on a presumptive basis.  The evidence does not support a finding that the Veteran's right shoulder disability was arthritis that manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 (2011).  To the contrary, the evidence establishes that the disability in service resolved without becoming chronic, and the statements regarding post-service continuity of symptomatology have been found to be not credible.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disability.  As the preponderance of the evidence is against the claim of service connection for a right shoulder disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Knee Disability

Factual Background & Analysis

The Veteran filed a claim for a bilateral knee disability in February 2007.  

A service Report of Medical Examination dated in February 1966 for enlistment purposes reflects no findings related to the Veteran's lower extremities.  A Report of Medical History dated in February 1966 for enlistment purposes reflects that the Veteran checked the 'no' box for trick or locked knee.  There are no other service treatment records related to a bilateral knee disability.  

The first post-service treatment record for the Veteran's bilateral knees is a May 2005 VA outpatient treatment record which reflects that the Veteran was assessed with minimal degenerative joint disease of both knees.  In May 2006, the Veteran reported bilateral knee pain, right greater than left, over the past two years.  

Private treatment records from Dr. Sheila Mohammed and Dr. Charles Grant dated in July 2006 reflect that the Veteran reported a diagnosis of osteoarthritis of both knees since 2003, which has been getting progressively worse.  The Veteran was diagnosed with bilateral knee pain secondary to osteoarthritis.  

A November 2008 letter by Mr. J.P., the Veteran's former co-worker, reflects that Mr. J.P. stated that the Veteran complained of knee problems since 1972.  Mr. J.P. stated that he was discussing the status of the Veteran's claim with the Veteran and that the Veteran did not know that Mr. J.P. was writing the letter until Mr. J.P. mailed it to him.  Mr. J.P.'s memory may have been influenced by the communication from the Veteran contemporaneous to the November 2008 letter which tends to reduce the reliability of his statements as to the Veteran's complaints of knee problems since 1972.  Additionally, the fact that the Veteran stated in May 2006 that he had bilateral knee pain for 2 years, and reported to Dr. Mohammed and Dr. Grant in 2006 that he was diagnosed with osteoarthritis of both knees in 2003 would tend to weigh against a finding of continuity of symptomatology.  Hence, this letter is afforded minimal probative weight.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to the bilateral knees or any symptoms reasonably attributed thereto.

Next, post-service evidence does not reflect bilateral knee symptomatology for many years after service discharge.  The post-service medical evidence does not reflect complaints or treatment related to the bilateral knee disability for many years following active service.  The Board emphasizes the multi-year gap between the service and subsequent reported symptoms related to a bilateral knee disability following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a bilateral knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the bilateral knees after he was discharged from the service.  The Veteran is competent to report symptoms, however, the Board finds the Veteran's statements regarding his bilateral knees not to be credible.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience a bilateral knee injury during service and continuous symptoms of a bilateral knee disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

No bilateral knee disability was noted in service.  If the Veteran had suffered a bilateral knee injury in service, the service treatment records would likely have shown either complaints or treatment for such an injury during service.  The claims file contains no treatment records related to a bilateral knee disability until May 2005.  In July 2006, the Veteran reported a diagnosis of osteoarthritis of both knees since 2003.  Additionally, in May 2006, the Veteran reported bilateral knee pain, right greater than left, over the past two years.  However, the Veteran contends that his bilateral knee disability was injured during service and has continued since separation from service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertions that he experienced a bilateral knee injury during service and that there was continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to a bilateral knee injury in service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service. 

Although the Veteran is certainly competent to testify as to symptoms such as knee pain, which are non-medical in nature, he is not competent to render a medical diagnosis of a bilateral knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the continuity of his bilateral knee disability have already been found not credible.  The Board has also considered the Veteran's own lay statements to the effect that a bilateral knee disability is causally related to service.  However, the Veteran is not competent to provide a medical nexus opinion between a bilateral knee disability and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).

The Board acknowledges that the Veteran has been found by Social Security Administration (SSA) to be disabled due to degenerative joint disease of the bilateral knees.  While the determination of the SSA is certainly probative evidence in support of the Veteran's claim, SSA regulations and administrative decisions are not necessarily binding on VA or the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In any event, the SSA records show the existence of a disability but do not address the question of whether the disability is related to service.

There is also no basis to grant service connection on a presumptive basis.  The evidence does not support a finding that the Veteran's right shoulder disability was arthritis that manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 (2011).  To the contrary, the evidence does not establish that there was an injury or disability in service, and the statements regarding post-service continuity of symptomatology have been found to be not credible.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral knee disability.  As the preponderance of the evidence is against the claim of service connection for a bilateral knee disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  







ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


